GRANT, Justice,
concurring.
I am bothered that one of the purposes for which the officer admittedly set up this charge against Wesley Bradford was to put leverage on him as a potential witness in a homicide case. I would not concur in this case if the undisputed evidence showed that Wesley Bradford’s visitation rights with his children had been used to persuade Bradford to purchase the drugs for his ex-wife. However, his ex-wife denied that this had anything to do with her persuading him to purchase the drugs. Because this is a disputed issue of fact, it was resolved against the defendant by the jury.
I respectfully concur.